Citation Nr: 0308739	
Decision Date: 05/08/03    Archive Date: 05/20/03	

DOCKET NO.  00-17 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left clavicle fracture, currently evaluated as 30 percent 
disabling.   

2.  Entitlement to a total rating based on individual 
unemployability by reason of service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 4, 1979, to 
November 8, 1979.  

This matter was previously before the Board of Veterans' 
Appeals (Board) in May 2001 at which time it was remanded for 
further development.  The requested actions have been 
accomplished and the case has been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claims.  All relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained.  

2.  Manifestations of the residuals of the left clavicle 
fracture include subjective complaints of pain and 
discomfort, and motor strength restriction.  

3.  Recent examination showed essentially functional range of 
motion of the shoulder.  Recent testing also showed no 
clinical evidence of radiculopathy involving the left upper 
extremity and electromyographic testing was negative.  

4.  The residuals of the left clavicle fracture constitute 
the veteran's sole service-connected disability.  

5.  The veteran has a limited education and his only work 
experience has involved manual labor.  He has not worked for 
several years.  

6.  The evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation solely by 
reason of his service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for residuals of a left clavicle fracture are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 
5201, 5202, 5203 (2002).  

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability are not met.  38 
U.S.C.A. §§ 1155, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and its implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims on appeal as all notification and development action 
needed to render a fair decision on the claims, to the extent 
possible, have been accomplished.  

Through the April 2000 rating decision, the July 2000 
statement of the case, and May 2001 remand by the Board, a 
June 2001 letter to the veteran apprising him of the 
ramifications of the VCAA, and a March 2002 supplemental 
statement of the case, the veteran and his representative 
have been notified of the law and regulations governing 
entitlement to the benefits sought, the evidence which would 
substantiate the claims, and the evidence that has been 
considered in connection with the appeal.  The Board finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In view of the foregoing, the Board finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claims, and has been 
provided ample opportunity to submit such information and 
evidence.  

Factual Background

A review of the evidence of record discloses that in November 
1979, the veteran fractured the left clavicle during basic 
training when he fell after being struck in the back of the 
head.  In a December 1984 rating decision, service connection 
was granted for residuals of the left clavicle fracture, and 
a 10 percent evaluation was assigned, effective August 1981.  
Subsequently, by rating decision dated in July 1991, the 
disability evaluation was increased to 20 percent, effective 
January 1989.  

By rating decision dated in May 1997, the disability rating 
for the residuals of the left clavicle fracture was increased 
to 30 percent, effective May 24, 1995.  

The record shows the veteran is right-handed.  

The medical evidence of record includes the report of a VA 
joints examination accorded the veteran in February 2000.  
The veteran stated his left shoulder was so stiff it kept him 
from using the arm at all.  He was taking 800 milligrams of 
Motrin, three times daily.  He described the pain as severe 
at all times.  He claimed that any motion whatsoever 
precipitated the pain.  He claimed that at the present time 
he was not able to work because of the disability.  He stated 
that he sat and watched television all day as his only 
activity.  

On examination he was not able to move the arm at all.  He 
did not exhibit any motion.  X-ray studies of the shoulder 
showed residuals of prior left midclavicular resection.  The 
left acromioclavicular articulation was intact.  The 
examination diagnosis was nonunion of the left clavicle with 
severe functional loss of the left arm due to paralysis.  

However, at the time of a contract examination accorded the 
veteran in August 2001, it was stated he did not have 
paralysis of the left arm.  The veteran reported he had been 
employed as a janitor since discharge from service.  He felt 
that he further aggravated his left shoulder disability in 
the performance of his work as a janitor.  He also claimed 
decreased sensation throughout the left upper extremity, as 
well as the hands, and he attributed this in part to carpal 
tunnel syndrome.  The veteran reported he was taking aspirin, 
because he was not able to tolerate most anti-inflammatories. 
He referred to specific intolerance to Naprosyn and sodium.  
Current complaints included numbness and weakness of the left 
shoulder, with an inability to grip items with the left hand.  
Also, he described having trouble lifting and carrying 
objects.  

The veteran indicated he was able to brush his teeth, dress, 
shower, cook, vacuum, walk, drive a car, shop, and take out 
the trash.  However, he indicated he was not able to push a 
lawnmower or to work in the garden.  He was currently 
unemployed and stated he was last employed as a janitor in 
1993.  

On examination there was observed a 7-centimeter by 2-
millimeter scar over the left clavicle.  The shape was 
irregular.  The scar was nontender.  The color was pale, the 
texture was soft, and the surface was slightly elevated.  
There was no adherence, underlying tissue loss, 
disfigurement, keloid formation, or motion restriction.  

Examination of the shoulder joint was abnormal on the left, 
while it was normal on the right.  Left shoulder flexion was 
decreased from 0 to 100 degrees, abduction was from 0 to 110 
degrees, external rotation was from 0 to 60 degrees, and 
internal rotation was from 0 to 65 degrees.  The veteran 
showed a significant amount of guarding with active and 
passive range of motion on the left.  

On motor function testing, while the right upper extremity 
was 5/5, the left was 3/5.  No muscle atrophy was noted.  On 
sensory examination, there was decreased pinprick on the 
left, as well as pinwheel stimulation to pain in the lateral 
aspect of the extremity.  Reflexes were normal bilaterally.  

X-ray studies of the left humerus were unremarkable.  There 
appeared to be some minimal proliferative changes of the 
radial head that might be related to old injury.  A study of 
the left shoulder showed evidence of osteotomy in the left 
clavicle with post surgical changes in the distal clavicle.  
Glenohumeral joint was unremarkable.  

The examiner stated that after reviewing the claims file, and 
the report of examination, it was his opinion that it was 
"less likely than not" that the veteran had developed carpal 
tunnel syndrome as a result of his service-connected left 
shoulder disability.  However, he added that it was more 
likely than not that the veteran later developed some other 
neurologic disability related to radiculopathy based on the 
history of old trauma as well as the X-ray studies cited 
above.  The physician indicated the veteran did not have 
paralysis of the left arm.  An addendum reflected that a 
neurologist was not available at the time of the examination.  

The veteran was accorded an examination by a VA physician in 
December 2002.  The records were reviewed.  Reference was 
made to the aforementioned examination in which the physician 
indicated that the veteran most likely had left upper 
extremity radiculitis.  However, the current examination 
showed the veteran had essentially functional range of motion 
of left shoulder, including abduction of 110 degrees and 
flexion of 100 degrees.  Further, internal and external 
rotation were to 60 and 65 degrees, respectively.  

Reference was also made to the notation of motor strength in 
the upper extremity on the left being 3/5, with no atrophy 
indicated.  The examining physician in December 2002 
indicated that after reviewing the chart and 
electromyographic testing accorded the veteran, there was no 
clinical evidence of any radiculopathy involving the left 
upper extremity and electromyographic test results were 
negative.  The physician opined that after reviewing the 
chart and the electromyographic tracings, the veteran should 
be able to obtain and maintain some type of gainful 
employment.  The examiner noted this type of employment would 
most likely be sedentary in nature with restrictions of 
occasional lifting, pushing, and pulling objects weighing 10 
to 20 pounds.  

Associated with the record in October 2002 were reports of 
medical records in the possession of the Social Security 
Administration.  These pertain to treatment and evaluation of 
the veteran in the 1980's and 1990's.  

Analysis--Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The average impairment as 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) codified in 38 C.F.R. Part 4, includes diagnostic 
codes which represent particular disabilities.  Generally, 
the degrees of disabilities specified are considered adequate 
to compensate for a loss of working time proportionate to the 
severity of the disability.  Id.  If an unlisted condition is 
encountered it is rated under a closely related disease or 
injury in which the functions affected, the anatomical 
localization, and the symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.   Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equipoise, the claim is 
allowed.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of  a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40; 
see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  The 
Court has held that § 4.40 did not require a separate rating 
for pain, but provided guidance for determining ratings under 
other diagnostic codes assessing musculoskeletal function.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Disabilities of the shoulder are rated under Diagnostic Code 
5200-5203.  See 38 C.F.R. § 4.71a.  The veteran is entitled 
to the highest rating for his left shoulder disability 
available under any one of these provisions.  38 C.F.R. 
§§ 4.7, 4.14.  Currently, the shoulder disability is rated at 
30 percent under Code 5201, which pertains to motion 
restriction of the arm to 25 degrees from the side.  

Under VA rating standards, a distinction is made between 
major (dominant) and minor musculoskeletal groups for rating 
purposes.  The evidence shows that the veteran is right-
handed.  Therefore, his left shoulder disability has been 
appropriately treated by the RO as involving the non-
dominant, or minor, upper extremity.  

Diagnostic Code 5202 concerns both recurrent dislocation of 
the scapulohumeral joint and impairment of the humerus.  When 
the minor extremity is involved, a maximum evaluation of 20 
percent is afforded under the provision for recurrent 
dislocation.  A 40 percent evaluation is afforded fibrous 
union of the humerus, a 50 percent evaluation of a nonunion 
of the humerus (false flail joint), and a 70 percent 
evaluation for loss of the head of the humerus (flail 
shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

The Board observes that the veteran is in receipt of more 
than the maximum evaluation available for recurrent 
dislocation of the shoulder.  Fibrous union, nonunion, or 
loss of head of the flail shoulder has not been identified 
and therefore a higher evaluation under this code is not 
supported by the evidence of record.  

Of the other rating provisions pertaining to the shoulder, 
Diagnostic Code 5200 is not applicable.  This provision 
concerns ankylosis of the shoulder joint.  However, here 
there is no evidence in the record that the shoulder is 
ankylosed.  

Diagnostic Code 5201 concerns limitation of motion of the 
shoulder.  When the minor extremity is involved, a 30 percent 
evaluation is warranted when motion from the side is limited 
to 25 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

At the time of the recent examination accorded the veteran in 
December 2002, the examiner stated the veteran had 
essentially functional range of motion of the shoulder, 
including abduction of 110 degrees and flexion of 100 
degrees.  Notation was made that internal and external 
rotation were to 60 and 65 degrees, respectively.  The 
undersigned notes that full range of motion of the shoulder 
is measured from 0 degrees to 180 degrees in forward 
elevation (flexion), 0 degrees to 180 degrees in abduction, 
and 0 degrees to 90 degrees in both external and internal 
rotation.  38 C.F.R. § 4.71, Plate I (2002).  

The Board finds that the preponderance of the evidence is 
against the assignment of a rating in excess of 30 percent 
for the service-connected left shoulder disability.  In 
reaching this conclusion, the Board has found the most 
probative evidence of record to be the results of the VA 
examination conducted in December 2002, which revealed the 
left shoulder to exhibit essentially functional range of 
motion of the left shoulder.  Additionally, the recent 
examination showed no clinical evidence of any radiculopathy 
involving the left upper extremity, to include on 
electromyographic tracings.  

The Board notes that it is cognizant that the VA examination 
in February 2000 showed what was reported to be nonunion of 
the clavicle with severe functional loss of the arm due to 
what was reported as paralysis.  However, as indicated above, 
electromyographic tracings were conducted in conjunction with 
the December 2000 examination and the study showed no 
evidence of neurologic impairment involving the left upper 
extremity.  Thus, while the Board has considered the results 
of the 2000 examination, it finds them to be much less 
probative than the results of the December 2002 examination, 
particularly in light of the electromyographic testing done 
in conjunction with the latter examination.  See Francisco, 
supra.  

The Board has also considered whether an increased evaluation 
is warranted based upon functional loss due to pain under 
38 C.F.R. § 4.40 or functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  However, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation on that basis.  In this regard, the Board notes 
that the most recent examination was negative for any 
evidence of weakness, incoordination, or excess fatigability 
in the left shoulder joint.  The August 2001 contract 
examination accorded the veteran reflected no evidence of 
fatigue or incoordination involving the left shoulder joint.  

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the assignment of 
a rating in excess of 30 percent for the left shoulder 
disability.  The Board notes that the 30 percent rating in 
effect contemplates significant impairment of the shoulder 
joint.  Thus, the benefit sought in this aspect of the appeal 
must be denied.  

Analysis--Unemployability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a).  

As noted elsewhere in this decision, the veteran's left 
shoulder disability is his only service-connected disorder.  

The record shows that the veteran has a limited education and 
has not worked for many years.  When he was employed, he was 
primarily employed in the field of manual labor.  

The VA examiner found in December 2002 that there was no 
reason whatsoever to consider the veteran totally disabled 
from an orthopedic or neurologic point of view and stated 
that the veteran could be gainfully employed if the right job 
were found.  As noted elsewhere, the most recent examination 
found no clinical evidence of any radiculopathy involving the 
left upper extremity and found that the veteran had 
essentially functional range of motion of the left shoulder.  

The veteran does not currently meet the percentage 
requirements of 38 C.F.R. § 4.16.  Referral for consideration 
of a total rating under the provisions of 38 C.F.R. § 4.16(b) 
is not warranted because the evidence does not show that the 
veteran is not able to secure or follow a substantially 
gainful occupation by reason of his service-connected left 
shoulder disability.  The preponderance of the evidence is 
against the claim for a total disability based on 
unemployability, and it follows that the claim for this 
benefit must be denied.  


ORDER

A disability rating in excess of 30 percent for a left 
shoulder disability is denied.  

A total disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disability is denied.  



                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

